UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7718


CHRISTORA RAY CLARK,

                Petitioner - Appellant,

          v.

HAROLD CLARKE, Dir. D.O.C.,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:14-cv-01434-LMB-IDD)


Submitted:   March 17, 2015                 Decided:   March 20, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Christora Ray Clark, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christora Ray Clark seeks to appeal the district court’s

order    finding      that    his    28    U.S.C.        §   2254    (2012)      petition     is

successive and dismissing it without prejudice on that basis.

The order is not appealable unless a circuit justice or judge

issues      a      certificate            of         appealability.              28      U.S.C.

§ 2253(c)(1)(A) (2012).              A certificate of appealability will not

issue     absent      “a     substantial         showing       of        the   denial    of   a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating            that    reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El      v.     Cockrell,         537    U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Clark has not made the requisite showing.                           Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,       and   dismiss       the        appeal.        We    dispense      with     oral

argument because the facts and legal contentions are adequately

                                                 2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3